Name: Commission Regulation (EEC) No 2097/83 of 26 July 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/ 10 Official Journal of the European Communities 28 . 7 . 83 COMMISSION REGULATION (EEC) No 2097/83 of 26 July 1983 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 29 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323 , 19 . 11 . 1982, p . 8 . 28 . 7 . 83 Official Journal of the European Communities No L 204/ 1 1 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ] 07.01 A II New potatoes 1513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 1 07.01-22 f 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 4069 730,94 203,06 610,63 64,49 120233 227,28 51,98 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,87 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 5472 982,91 273,07 821,13 86,73 161680 305,62 69,90 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 472 84,90 23,57 70,96 7,46 13936 26,36 5,97 1.70 07.01-67 ex 07.01 H Garlic 9 521 1710,32 474,88 1 429,42 150,32 280743 531,13 120,41 1.74 ex 07.01-68 ex 07.01 IJ Leeks 2052 368,76 102,39 308,19 32,41 60531 114,51 25,96 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 22190 3964,41 1 105,11 3317,50 350,12 653246 1 236,94 278,76 1.80.2 ex 07.01-71 II  other 10172 1813,34 507,67 1 526,77 160,70 300 506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-751 07.01-77 j 07.01 M Tomatoes 2058 369,77 102,67 309,04 32,49 60696 114,83 26,03 1.110 07.01-81 1 07.01-82 ] 07.01 P I Cucumbers 1660 297,44 83,01 249,05 26,28 49154 93,31 20,63 1.112 07.01-85 07.01 Q II Chantarelles 40109 7204,85 2000,47 6021,53 633,24 1 182645 2237,43 507,26 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 2082 374,15 103,88 312,70 32,88 61416 116,19 26,34 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1 71 6 ,. 308,36 85,61 257,71 27,10 50616 95,76 21,71 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 198,25 20,91 39127 74,27 16,42 1.150 ex ,07.01-99 ex 07.01 T Celery stalks and leaves 3 651 655,81 182,19 547,87 57,86 107875 203,91 46,64 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 3674 658,42 184,64 552,06 58,43 109688 207,84 51,31 2.10 08.01-31 ex 08.01 B Bananas, fresh 2066 371,29 103,09 310,31 32,63 60946 115,30 26,14 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3567 639,38 179,30 536,10 56,74 106517 201,83 49,82 2.30 ex 08.01 -60 ex 08.01 D Avocados, fresh 6097 1 095,35 304,13 915,45 96,27 179798 340,15 77,11 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 804 1 581,54 439,12 1321,79 139,00 259 603 491,14 111,35 2.50 08.02 A I Sweet oranges , fresh : \ \ 2.50.1 08.02-02 l 08.02-06 08.02-12  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 No L 204/ 12 Official Journal of the European Communities 28 . 7. 83 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis , Ovalis, Trovita and Hamlins 1784 320,63 89,02 267,97 28,18 52631 99,57 22,57 2.50.3 08.02-05 II II IlIl|| 08.02-09 08.02-15 08.02-19  others 1266 227,54 63,18 190,17 19,99 37351 70,66 16,02 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29 ||  Monreales and satsumas 942 168,28 46,91 140,82 14,86 27730 52,50 11,83 2.60.2 08.02-31  Mandarins and wilkings 1435 256,46 71,49 214,61 22,65 42259 80,02 18,03 2.60.3 08.02-32  Clementines 2153 386,79 107,39 323,26 33,99 63490 120,11 27,23 2.60.4 08.02-34 1 08.02-37 ]  Tangerines and others 2369 425,67 118,19 355,75 37,41 69872 132,19 29,96 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2731 490,66 136,23 410,07 43,12 80540 152,37 34,54 2.80 ex 08.02 D Grapefruit, fresh : , 2.80.1 ex 08.02-70  white 2450 440,17 122,21 367,88 38,68 72253 136,69 30,99 2.80.2 ex 08.02-70 ||  pink 2484 446,20 123,89 372,92 39,21 73 243 138,56 31,41 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 5513 990,35 274,97 827,69 87,04 162562 307,55 69,72 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 ] 08.06 A II Apples 3335 599,21 166,37 500,79 52,66 98 357 186,08 42,18 2.110 08.06-33\ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2505 450,06 124,96 376,14 39,55 73875 139,76 31,68 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 1779 319,59 88,73 267,10 28,08 52460 99,24 22,50 2.130 ex 08.07-32 ex 08.07 B Peaches 1955 351,18 97,50 293,50 30,86 57646 109,06 24,72 2.140 ex 08.07-32 ex 08.07 B Nectarines 4723 848,51 235,59 709,15 74,57 139280 263,50 59,74 2.150 08.07-51 1 08.07-55 | 08.07 C Cherries 4080 732,78 203,58 612,17 64,66 120536 227,85 52,11 2.160 08.07-71 1 08.07-75 | 08.07 D Plums 2045 367,45 102,02 307,10 32,29 60315 114,11 25,87 2.170 08.08-11 1 08.08-15 J 08.08 A Strawberries 4136 737,40 206,45 620,86 65,35 122202 231,34 51,19 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 6086 1 093,36 303,58 913,79 96,09 179471 339,54 76,97 2.180 08.09-11 ex 08.09 Water melons 1032 185,41 51,48 1 54,96 16,29 30435 57,58 13,05 2.190 08.09-19 ex 08.09 Melons (other than water melons) 2798 502,76 139,59 420,19 44,18 82527 156,13 35,39 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 423,23 399,12 1 193,33 126,31 237099 449,26 110,91 2.200 ex 08.09-90 ex 08.09 Kiwis 12213 2193,91 609,15 1 833,58 192,82 360121 681,31 154,46 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77